In an action to recover a balance alleged to be due under a written agreement, the appeal is (1) from an order entered November 12, 1958 granting respondent’s motion for summary judgment striking out the answer, (2) from the judgment entered thereon, and (3) from so much of an order entered December 22, 1958 as on rehearing adhered to the original determination. Order entered December 22, 1958, insofar as appealed from, and judgment unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from order entered November 12, 1958 dismissed, without costs. (Mascia v. Torinese, 9 A D 2d 772.) Present — Nolan, P. J., Wenzel, Beldock and Kleinfeld, JJ.; Murphy, J., deceased.